Citation Nr: 1538283	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  09-37 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a skin disorder (including foot fungus, skin
rash/acne, and chloracne), including as due to exposure to herbicides in service.

2. Entitlement to service connection for multiple myeloma.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran testified before the undersigned at a hearing in May 2013.  A transcript of that hearing is of record. 

In August 2014, the Board remanded the appeal for further development, and it now returns to the Board for appellate review.  The issue of entitlement to service connection for posttraumatic stress disorder was remanded at that time and subsequently granted by the Agency of Original Jurisdiction (AOJ).  In addition, the AOJ granted service connection for a forehead cyst, which was a partial grant of the benefits sought for skin disabilities.  Therefore, the Board no longer has jurisdiction over those issues.


FINDINGS OF FACT

1. The Veteran is presumed to have been exposed to herbicides coincident with service in the Republic of Vietnam.

2. A skin disorder (including foot fungus, skin rash/acne, and chloracne) did not have its onset in service and is not the result of disease or injury incurred during the Veteran's military service. 

3. The competent and probative evidence does not establish that the Veteran has a current diagnosis of multiple myeloma.


CONCLUSIONS OF LAW

1. The criteria for service connection for a skin disorder (including foot fungus, skin
rash/acne, and chloracne) have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.307, 3.309 (2014).

2. The criteria for service connection for multiple myeloma have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

This case was remanded by the Board in August 2014 for the purpose of obtaining additional VA and private treatment records and scheduling a VA skin examination.  The record reflects that up-to-date VA treatment notes were added to the claims file and a VA skin examination was performed in December 2014.  The Veteran did not identify specific private treatment records to be obtained. Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the prior remands, and that the Board may now proceed with adjudication of the claims. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

II. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was first provided with a VCAA notification letter in November 2005 that advised him of the evidence necessary to substantiate service connection, of his and VA's obligations in providing such evidence for consideration.  A subsequent letter issued in September 2014 informed the Veteran of the evidence needed to support a disability rating and effective date.  The second letter was not timely with the initial adjudication of the appeal, but the Board finds no prejudice as a result.  See Bernard v. Brown, 4 Vet. App. 384, 394   (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  As the Board herein denies the Veteran's claims of entitlement to service connection, any deficiencies regarding notice as to disability ratings or effective dates are rendered moot.  

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims. The Veteran's service treatment records, VA treatment notes, and the reports of April 2012 and December VA examinations were reviewed by both the AOJ and the Board. 

At his hearing and on his VA Form 9, the Veteran referenced private treatment records relevant, and in response to the August 2014 remand, he was asked to submit the records or to authorize their release to VA.  He did not reply to this request.  While VA is obligated to assist a claimant in the development of a claim, there is no duty on VA to prove the claim. As the Court stated in Wood v. Derwinski, "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." 1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 (1996).  Therefore, the Board determines that further efforts to assist in obtaining outstanding treatment notes are not necessary. 
With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  Thereafter, in the reports they and offered an opinion regarding the Veteran's diagnosis that was based on all evidence of record.  The December 2014 examiner also provided an etiological opinion with a rationale based on the evidence of record.  Nothing suggests that any examiner's determination was arbitrary or not consistent with the medical history outlined in the claims file. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
 § 3.103(c)(2) (2015) requires that the AVLJ or Decision Review Officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the undersigned identified the issue of entitlement to service connection for skin disabilities, and the Veteran gave testimony on his symptoms and their history with the assistance of his representative from The American Legion. Thereafter, the undersigned asked questions to further ascertain the current symptomatology of the Veteran's skin disabilities and to assess whether a VA examination was necessary. Outstanding private treatment records were discussed at the hearing, and addressed in a subsequent remand.  No other records that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative. 

The disability of multiple myeloma was on appeal, but was not discussed at the hearing.  The hearing transcript indicates that the appeal of Hodgkin's disease was withdrawn, but this disability was not on appeal at that time, and it is likely that the disability withdrawn was actually the multiple myeloma.  However, the Board cannot be certain of the Veteran's intent in that regard, and the issue of entitlement to service connection for multiple myeloma has been treated as on appeal since the hearing.  From the hearing and other communications, the Veteran has been advised of the evidence necessary to substantiate service connection claims.  He has been provided ample time and opportunity through the Board's remand, subsequent development of the record including the procurement of treatment notes, and readjudication of the appeal to supply outstanding evidence with respect to the multiple myeloma.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that any deficiencies with regard to the conduct of the May 2013 hearing have been rendered harmless.

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

III. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability. 38 C.F.R. §§ 3.303(a), (d).  
 
The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including malignant tumors, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

In the case of a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's service personnel records verify that he served in the Republic of Vietnam from January 1968 to January 1969 and so he is presumed to have been exposed to herbicides in service.

Certain diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied.  Multiple myeloma and chloracne are among those diseases.

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also Notice, 61 Fed. Reg. 41,442 -449 (1996).  Further, the Secretary has found that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003). 

Nevertheless, presumptions of service connection are not intended to limit service connection to that basis of entitlement when the evidence warrants direct service connection. 38 C.F.R. § 3.303(d).  Service connection may still be granted on a direct basis with evidence of a relationship between the Veteran's disabilities and his military service, to include his herbicide exposure.  See Combee v Brown, 34 F.3d. 1039 (Fed. Cir. 1994).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Id.

The Veteran contends that he suffers multiple myeloma and chloracne due to military service.  The record reflects diagnoses of foot fungus and skin rash/acne.  However, the Veteran does not have a diagnosis of multiple myeloma or chloracne.

An April 2012 VA examiner stated that, despite subjective complaints, there were no objective findings of multiple myeloma.  VA treatment records are also negative for complaint, treatment, or diagnosis related to multiple myeloma. 

In regard to the multiple myeloma, there is no evidence that the Veteran was diagnosed with this condition at any time during the pendency of this claim.  Service connection is limited by law to those cases where an injury or disease in service results in current disability.  In the absence of proof  of a current disability, as in this case, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, this claim must be denied.

With regard to skin disabilities, an April 2012 VA examiner diagnosed tinea pedis and indicated that the Veteran does not have chloracne or any other skin disability except the service-connected cyst.  A VA treatment noted dated in May 2011 reports a skin tag on the right shoulder.  VA treatment records dated in February 2012 and March 2012 document dermal examinations that found no rashes, and at a March 2012 VA environmental examination the Veteran denied rashes.  At that examination, fungus was found on the right little toe.  The Veteran has cited private treatment for foot fungus, but he has not provided those treatment notes to VA.

At a December 2014 VA exam, the Veteran provided a history of toe fungus, rash in groin area, and rash on buttock.  The examiner diagnosed current or past skin disabilities of tinea pedis, onychomycosis, eczema of the bilateral buttocks, and skin tag of the right axillary area.  The examiner also noted subjective complaints of groin and penile rash, but indicated that there was insufficient evidence to warrant or confirm a diagnosis of the rash or its residuals.   

The examiner noted that service treatment records are negative for complaint, treatment, or diagnosis related to tinea pedis, toenail fungus, eczema, and skin tags.  The examiner also observed that the earliest post-service complaints or treatment regard a skin disability was 2003, approximately 34 years after discharge.  Moreover, while the Veteran has claimed that his skin disabilities are associated with his military service, he has not asserted that his symptoms extend to his days in service.  The credibility of lay evidence is not refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor, particularly if such absence was in circumstances when medical records ordinarily would have recorded the matter. Davidson, 581 F.3d at 1316 (Fed. Cir. 2009) and Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the claims for service connection for a skin disability and multiple myeloma.  Therefore, the claims must be denied.


ORDER

Entitlement to service connection for a skin disorder (including foot fungus, skin
rash/acne, and chloracne), including as due to exposure to herbicides in service is denied.

Entitlement to service connection for multiple myeloma is denied.





____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


